DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David C. Oren (#38694) on 7/20/22.

The application has been amended as follows: 
Claim 1 is changed to:
“An axial motor, comprising: 
a frame; 
a stator attached to the frame; 
a rotation shaft that passes through the frame and is configured to be rotatable with respect to the frame; 
a first rotor attached to a second rotor and spaced apart from a first side of the stator in an axial direction; 
the second rotor attached to the rotation shaft and spaced apart from a second side of the stator in the axial direction; and 
a circumferential support band provided at an outer circumferential edge of the stator along the a radial direction and configured to axially attach the first rotor to the second rotor, 
wherein the frame comprises: 
a frame body having a cylindrical shape; 
a first rotor supporter formed on an outer circumferential surface of the frame body; 
a second rotor supporter formed on an inner circumferential surface of the frame body; and 
a stator supporter that protrudes radially from the outer circumferential surface of the frame body, 
wherein the stator supporter is provided at an outside of the first rotor supporter in the radial direction, 
wherein the first rotor supporter and the stator supporter are overlapped in the radial direction, and 
wherein the stator supporter and the second rotor supporter are overlapped in the radial direction.”

The amendment is made since the first rotor supporter 221 does not overlap the stator supporter 241 in the axial direction and the second rotor supporter 231 does not overlap the stator supporter 241 in the radial direction (see fig 8).


Reasons for Allowance
Claims 1 and 3-20 allowed.

The following is an examiner’s statement of reasons for allowance: 
The main reason for allowing claim 1 is the inclusion of the limitations, inter alia, of:
“An axial motor (200), comprising: 
a frame (210); 
a stator (360a) attached to the frame; 
a rotation shaft (160) that passes through the frame and is configured to be rotatable with respect to the frame; 
a first rotor (280) attached to a second rotor (310) and spaced apart from a first side of the stator in an axial direction; 
the second rotor attached to the rotation shaft and spaced apart from a second side of the stator in the axial direction; and 
a circumferential support band (340) provided at an outer circumferential edge of the stator along the a radial direction and configured to axially attach the first rotor to the second rotor, 
wherein the frame comprises: 
a frame body (211) having a cylindrical shape; 
a first rotor supporter (221) formed on an outer circumferential surface of the frame body; 
a second rotor supporter (231) formed on an inner circumferential surface of the frame body; and 
a stator supporter (241) that protrudes radially from the outer circumferential surface of the frame body, 
wherein the stator supporter is provided at an outside of the first rotor supporter in the radial direction, 
wherein the first rotor supporter and the stator supporter are overlapped in the radial direction, and 
wherein the stator supporter and the second rotor supporter are overlapped in the radial direction.”

    PNG
    media_image1.png
    701
    430
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    723
    346
    media_image2.png
    Greyscale

The closest prior art Woolmer et al. (US20120024610) does not disclose the above limitations.
Woolmer discloses the frame, stator, rotation shaft 104, first rotor 58’, second rotor 56’, the circumferential support band 60, the frame body 50’, the first rotor supporter, the second rotor supporter and the stator supporter (figs 5 & below), but does not disclose the first rotor supporter and the stator supporter are overlapped in the radial direction.

    PNG
    media_image3.png
    554
    682
    media_image3.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC JOHNSON/Examiner, Art Unit 2834